DETAILED ACTION
The amendment filed 1/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 1/19/2021 regarding the previous rejections under Rensvold have been fully considered but they are not persuasive.  Applicant argues that Rensvold fails to anticipate claim 1 because the screen is not a unitary printed body manufactured by using an additive manufacturing process.  These arguments are not persuasive as directed to the apparatus claim since, as indicated in the rejection, the additive manufacturing process is considered a product-by-process type claim limitation which is only limited by the structure implied by the steps, see MPEP 2113.  Further, although the claim now also recites that the tubular member is a “unitary printed body”, this is also a product-by-process limitation similarly interpreted, since to the examiner’s understanding, the finished product as provided by Rensvold would be considered a “unitary body” (as in figure 3 where a single formed product is the result).  
	Applicant also argues that the combination of Thomas et al. and Rensvold is deficient because one of ordinary skill would not have combined the teachings of these references.  Applicant argues that using the additive manufacturing as taught by Thomas with the screen of Rensvold would result in the screen being a different .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rensvold (US 3,173,488).  Rensvold discloses a screen assembly for a  by relative particle sizes between layers); wherein the first flow path is in fluid communication with the second flow path (fig 3); wherein a third flow path of the plurality of flow paths extends through the first layer of the tubular member (fig 3 multiple flow paths through this layer); wherein the third flow path has a third inner circumference that is different than the first inner circumference (col. 2, lines 11-29, using a mesh of about 20 to about 40 would result in small variations in the particles sizes used for the layer 14, and therefore the packing of these particles would result in variations of the flow path sizes); wherein the third flow path is in fluid communication with the second flow path (fig 3 as all flow paths are fluidically in communication); wherein the tubular member is made of metal (10, at least, as known in the art, also see col. 2, lines 47-49 where such welding would necessitate metal mandrel 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensvold in view of Thomas et al. (US 2017/0050241).  This .  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensvold (alone) OR Rensvold in view of Thomas et al.  Rensvold, as applied in the 102 rejection above, or Rensvold and Thomas et al., as applied in the 103 rejection immediately above, disclose all the limitations of this claim as applied to claim 1 above, and Rensvold including wherein the flow network comprises: a first layer at least partially defined by an exterior surface of the tubular member (fig 3 outer most layer including 14); a second layer (12) extending between the first layer and the interior passageway; and a third layer (10) extending between the second layer and the interior passageway; wherein the first layer has a first number of flow paths extending through the first layer (fig 3), the second layer has a second number of flow paths extending .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rensvold in view of Simonds et al. (US 2008/0217002) OR Rensvold and Thomas et al. in view of Simonds et al.  Rensvold, as applied in the 102 rejection above, or Rensvold and Thomas et al., as applied in the 103 rejection above, disclose all the limitations of this claim as applied to claim 21 above, except for the flow paths having a circular cross-section.  Simonds et al. teach a screen assembly with multiple layers (figs 2, 5, 6 etc), wherein the flow paths in the layers have a circular cross-section (outer layers as in paragraph 14, and inner layer as in fig 2 at least).  Therefore it would have bene obvious to one of ordinary skill in the art at the time of filing to provide the flow paths of Rensvold (or Rensvold as modified by Thomas et al.) as circular as such a shape is .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

2/11/2021